Title: To Thomas Jefferson from William Tatham, 15 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Lynnhaven Mouth 15th. July 1807.
                        
                        After dispatching mine of yesterday, I forded (a bye way) to the Sea Banks, & approached the boats which had been described to me, circumspectly. I found them to be
                            the Schooner & Yawl from the Navy Yard; & my own Whale boat, all belonging to my own party; & which my men, by
                            creditable exertions, had got together & lodged safely in port, in Long Creek near Lynnhaven Inlet.
                        I ordered them higher up, imediately, under a persuasion that they lay too much expos’d to the Power of the
                            Brittish Night guard, or patrole.
                        After I was in bed, a party of the Kempsville people came down around, & passed this river for Cape Henry, much exasperated, & neither friendly to their Commander
                            (Genl. Mathews) nor to your Administration: inshort, they seem all desirous to be rash commanders, or presidents, and want
                            a General Morgan to keep them within the bounds of reason, & discipline.
                        At day light this morning my whale boat took me off to the Beach, & passing at Long Creek, I have been all
                            day close in with the remaining three Ships (The double deckers)—The Melampus being off in the
                            night, I know not whither. Our nocturnal volunteers (“chock full of fight like Brothers Jonathan”!) are ambuscading the
                            thickets about Cape Henry, I learn; but John Bull has not offer’d them a chance to segualize themselves, as he has not landed for this last twenty four hours.
                        This Morning a fast sailing Bark under American Colours, stood in from sea, directly for the Chesapeake Bay;
                                &, When near the Commodore, he sent his Tender (a Hampton built
                            boat) to bring her to: It was with some difficulty that She could be stopped, as she out sailed the boat with her sails
                                closd up, & all a back; and when the
                            boat came up, & they had passed the last 74—The Bark filled her Sails again, & left the Tender a Stern. Whether this
                            was by permission I could not discover, by the help of a good tellescope; but, apparently, she played the Yankee on
                            Commodore Douglass, & stood safe up the Bay.—
                        In any way, it seemed clear to me that they have no orders to act offensively; for though there was impudence
                            enough exhibited in menace, there was no firing, nor did the American [dowse]
                            his Peak or Colours, even under the Guns of three double deckers.
                        I am so extreemly fatigued, & sleepy, I am compelled to break off abruptly: after an hour or two’s rest, I
                            will go out again, & give you more to morrow. I have detatch a man to the Light House to watch the movements at sea. The
                                Whole visible from in Lynhaven bay; the Triumph, Bellona, Leopard, & two Hampton Boat Tenders. Yrs
                        
                            Wm Tatham
                     
                        
                    